58345: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 58345


Short Caption:SANCHEZ-DOMINGUEZ (DAVID) VS. STATEClassification:Criminal Appeal - Life - Direct


Lower Court Case(s):Washoe Co. - Second Judicial District - CR100866Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:07/16/2012 at 10:30 AMOral Argument Location:Carson City


Submission Date:07/16/2012How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantDavid Sanchez-DominguezRichard F. CornellBenjamin D. CornellJennifer L. Lunt
							(Washoe County Alternate Public Defender)
						John E. Malone
							(Washoe County Alternate Public Defender)
						


RespondentThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						Terrence P. McCarthy
							(Washoe County District Attorney)
						Jennifer P. Noble
							(Washoe County District Attorney)
						



14-06402: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


05/16/2011Filing FeeAppeal Filing fee waived. Criminal.


05/16/2011Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) NOTICE OF APPEAL11-14458




06/10/2011Notice/OutgoingIssued Notice to File Docketing Statement and Request Transcripts. Due date: 10 days.11-17334




06/14/2011MotionFiled Motion to Extend Time to Prepare Transcript (Court Repoter Isolde Zihn).11-17710




06/15/2011Order/ProceduralFiled Order Granting Motion. Court Reporter Ms. Zihn shall have until August 8, 2011, to file the requested transcripts in the district court and deliver copies to the requesting party. Ms. Zihn: certificate of delivery due: August 18, 2011.11-17816




06/30/2011Order/ProceduralFiled Order. Appellant: transcript request form and docketing statement due: 10 days.11-19437




07/26/2011Notice of Appeal DocumentsFiled Documents from District Court Clerk. Notice of Appearance of Counsel (Richard Cornell) filed 5/23/11 and additional d.c. docket entries.11-22487




07/27/2011Order/ProceduralFiled Order Regarding Status of Counsel and to Show Cause.  Alternate Public Defender's Response due:  10 days.11-22613




08/01/2011MotionFiled Response to Order Regarding Status of Counsel and to Show Cause (Richard Cornell).11-23030




08/04/2011MotionFiled Response to Order Regarding Status of Counsel and to Show Cause (John Malone).11-23563




08/05/2011MotionFiled Response to Order Regarding Status of Counsel and to Show Cause.11-23621




08/05/2011MotionFiled Motion to Substitute Counsel.11-23622




08/08/2011Order/ProceduralFiled Order.  The clerk of this court shall remove the Alternate Public Defender as counsel of record for appellant.  Attorney Richard Cornell shall have 15 days from the date of this order to file and serve a docketing statement and 60 days from the date of this order to file and serve the opening brief and appendix.11-23778




08/08/2011TranscriptFiled Notice from Court Reporter. Isolde Zihn stating that the requested transcripts were delivered.  Dates of transcripts: 1/18/11 - 1/25/11, 1/26/11, and 5/4/11.11-23888




08/19/2011Docketing StatementFiled Docketing Statement Criminal Appeals.11-25259




09/27/2011BriefFiled Opening Brief.11-29465




09/27/2011AppendixFiled Appendix to Opening Brief CD-ROM included. Vols. 1 through 5.11-29468




10/27/2011MotionFiled Stipulation for Extension of Time (Answering Brief).11-33141




10/27/2011Notice/OutgoingIssued Notice Motion/Stipulation Approved. The stipulation to extend time to file answering brief is approved.  Due date: November 28, 2011.11-33143




11/28/2011BriefFiled Respondent's Answering Brief.11-36508




01/03/2012BriefFiled Appellant's Reply Brief.12-00142




01/03/2012Case Status UpdateBriefing Completed/To Screening.


05/24/2012Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the Southern Nevada Panel on the next available calendar.12-16439




06/11/2012Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral Argument is scheduled for Monday, July 16, 2012, at 10:30 a.m. in Carson City.  Argument shall be limited to 30 minutes.12-18264




07/05/2012Notice/OutgoingIssued Oral Argument Reminder Notice.12-21010




07/06/2012Notice/IncomingFiled Notice of Association of Counsel. (Benjamin D. Cornell, Esq. will appear with Richard F. Cornell, Esq. at the oral argument scheduled for July 16, 2012 at 10:30 a.m.).12-21167




07/09/2012Notice/IncomingFiled Notice of Association of Counsel (Jennifer Noble to participate in Oral Argument).12-21369




07/16/2012Case Status UpdateOral argument held this day. Case submitted for decision to the Northern Nevada Panel. NNP12 NS/KP/JH.


02/27/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed."  Before the Court EN BANC.  Author:  Pickering, J.  Majority: Pickering/Gibbons/Hardesty/Parraguirre/Douglas.  Cherry and Saitta, JJ., dissenting.  130 Nev. Adv. Opn. No. 10.14-06402




03/24/2014RemittiturIssued Remittitur.14-09193




03/24/2014Case Status UpdateRemittitur Issued/Case Closed


04/09/2014RemittiturFiled Remittitur. Received by District Court Clerk on April 3, 2014.14-09193




09/03/2014Notice/OutgoingIssued Letter to Publishers with corrections to recently filed opinions. (Letter dated July 17, 2014) Nos. 58602/59387/63724/64194/56614/58345/62489/62615/57324/59290. (Letter entered in 58602 as document no. 14-29096.)